Order filed July 11, 2012




                                           In The

                       Fourteenth Court of Appeals
                                       ____________

                                  NO. 14-12-00248-CV
                                    ____________

                       EDWARD PAUL CELESTINE, Appellant

                                             V.

       COURTYARD OF THREE FOUNTAINS ASSOCIATION AND KRJ
                     MANAGEMENT, INC., Appellees


                 On Appeal from the County Civil Court at Law No. 1
                               Harris County, Texas
                          Trial Court Cause No. 1006812


                                         ORDER

       Appellant’s brief was filed June 1, 2012. The court has determined that appellant
has not properly presented this cause in his brief on file. Appellant failed to substantially
comply with Rule 38 of the Texas Rules of Appellate Procedure. In particular, appellant
has failed to provide a clear and concise argument for each contention made with
appropriate citations to the record and to authority. Tex. R. App. P. 38.1(f), (h).

       Litigants who appear pro se must comply with the applicable procedural rules and
are held to the same standards that apply to licensed attorneys. See Mansfield State Bank
v. Cohn, 573 S.W.2d 181, 185 (Tex. 1978); Steffan v. Steffan, 29 S.W.3d 627, 631 (Tex.
App.—Houston [14th Dist.] 2000, pet. denied). Accordingly, pursuant to Rule 38.9(b),
the court orders appellant to file a corrected brief complying with the rules of appellate
procedure within 30 days of the date of this order. See Tex. R. App. P. 38.9(b). If
appellant fails to file a brief within 30 days that complies with Rule 38, the appeal will be
dismissed for want of prosecution. See Tex. R. App. P. 42.3(b).



                                          PER CURIAM